department of the treasury q internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list feb sent ep katz sess reekkek rekkee legend taxpayer a krrekkke taxpayer b rkkkkke bank m kkkkkkk ira x kaekkekrek ira y kekkkek account f account g account h amount s date1 date kerkke date kkkkke dear keekke rr er ak page this is in response to your letter dated as supplemented by additional correspondence submitted on submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your ruling_request taxpayer a age represents that she received a distribution from ira x totaling amount s taxpayer a asserts that her failure to accomplish a rollover of amount s within the 60-day period prescribed by sec_408 of the code was due to an error by an employee of bank m which led to amount s being placed into a non-ira account taxpayer a represents that amount s has not been used for any other purpose taxpayer a’s deceased spouse taxpayer b maintained ira x with bank m until his death on date on date documentation was completed by taxpayer a as surviving_spouse of taxpayer b and as sole beneficiary of ira x to transfer amount s from ira x into her previously established ira y which held account f however due to a clerical_error made by an employee of bank m amount s was placed into a non-retirement taxable account account g which was not included in ira y on date after account g matured taxpayer a transferred amount s into account h which was included in ira y acting under the assumption that account h should not be included in ira y because account g was not included in ira y bank m moved amount s into a non-retirement taxable account on a later date bank m discovered that the failure to maintain account h in ira y was a result of the improper coding of account g as a non- qualified retirement account documentation from bank m admits that an error was made by an employee of bank m and that amount s was not invested into an ira as taxpayer a had requested based upon the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount s sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the rk page code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred se ak ak ok ok page the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to an error by bank m which led to amount s being placed in a non-ira account therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount s provided all other requirements of sec_408 of the code except the day rollover requirement are met with respect to amount s which was placed in ira y will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling please contact se t ep ra t2 d no at sincerely yours s donzell h littlejohn manager employee_plans technical group deleted copy of ruling letter notice of intention to disclosure enclosures cc kkkkkk
